ORDER
PER CURIAM.
Angilee Diamond Merrell, a minor, by and through Angie Lee Hudson, her natural mother and guardian, appeals from the trial court’s judgment granting the motion to dismiss her petition for lack of subject matter jurisdiction because jurisdiction of her claim was vested in the Labor and Industrial Relations Commission.
We have reviewed the briefs of the parties and the record on appeal. We find no abuse of discretion. Collier v. Moore, 21 S.W.3d 858, 860 (Mo.App. E.D.2000). An extended opinion would have no prece-dential value. Judgment affirmed pursuant to Rule 84.16(b).1
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. The motion of defendant New World Communications of St. Louis, Inc. a/k/a KTVI-Fox 2 to dismiss the appeal as to it is hereby granted.